Exhibit 10.33

 

LOGO [g854273ex10_33pg001.jpg]

 

Keith A. Wilson, Jr. Affinia Group, Inc. President 1Wix Way
Affinia Global Filtration Gastonia, NC 28054

 

704-869-3302 tel

704-861-0727 fax

 

affiniagroup.com

March 21. 2014

Mr. David E. Sturgess

17504 Cotton Baker Court

Cornelius, NC 28031

Dear David:

I am pleased to extend a formal employment offer for you to become a member of
the Affinia Group Inc. executive leadership team, effective April 14, 2014. This
offer is only valid through March 26, 2014.

Reporting Relationship

You will report directly to me and will be a member of Affinia’s Executive
Committee.

Title

Senior Vice President General Counsel & Secretary

Compensation and Fringe Benefits

Your base salary will be $21,667 per pay period as earned, which is equivalent
to a rate of $260,000 per year. It is our policy to review salaries and conduct
performance reviews on an annual basis. Your first salary review will occur on
or prior to January 1, 2015.

You will receive a company car allowance payment in the amount of $1,250 per
month according to the lease vehicle allowance program.

You will be placed on the management incentive bonus program that provides you
an opportunity to earn a target bonus of 50% of your base salary. Our bonus
program is reviewed and revised annually by our compensation committee and 1s
subject to their discretion. Your bonus program will be prorated for 2014 based
on your start date.

Restricted Stock Units

You will be offered 7,062.15 Restricted Stock Units (which would have a value of
$1 million upon achieving a 2X vesting event), 50% of which will contain the
same vesting conditions (and other terms and conditions) as other holders of
restricted stock units and 50% of which will vest in four equal annual
installments on each anniversary of your start date. The Restricted Stock Unit
program will require you to agree to certain non-competitive and other
restrictions as a condition of any grant.

 

Affinia… Keeping the World’s Wheels Turning



--------------------------------------------------------------------------------

LOGO [g854273ex10_33pg001.jpg]

Benefits

Standard benefit package effective 90 days after your start date, subject to
terms and conditions contained in the plans. We will reimburse you for any
health care premium payments you make to continue your current health plan
coverage during this 90-day period. Benefit package includes health and dental
coverage; life and accidental death and dismemberment insurance; travel accident
insurance; 401(k); holiday and vacation pay; and educational assistance. You
will be eligible for continuance of pay and long term disability after
completing one full year of service. Further details regarding our benefits can
be obtained from the human resources department. As agreed, you will receive 4
weeks paid vacation.

Separation Pay

You will be entitled to a 12 month, salary and health care benefits (no bonus),
severance agreement if your employment is terminated by Affinia without cause,
or for the following good reasons: a material reduction in salary, material
reduction in position, or material relocation of employee’s office.

This employment offer is contingent on the successful results of a drug screen.
Additionally, your employment and compensation will be at the will of the
Employer and can be terminated, with or without cause, and with or without
notice, at any time at the option of either the Employer or yourself.

Should you have any questions, please let me know. The entire Affinia Group Inc.
family joins me in welcoming you to our team and we look forward to seeing your
contributions as we grow in the on- and off-highway replacement parts and
service industry!

 

Sincerely, Keith Wilson President, Global Filtration

 

cc: Tim Zorn Kay Teixeira

Please indicate your acceptance of our offer by signing below and returning one
copy of the letter, with your original signature.

I x accept ¨ decline Affinia Group Inc.’s offer of employment.

 

Signature: Date: LOGO [g854273ex10_33pg002.jpg]

3/21/14

 

Affinia… Keeping the World’s Wheels Turning